REASONS FOR ALLOWANCE
Claims 1-6, 8-9, 12, and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  As per independent claims 1, and 14-16, Applicant’s amendments overcome the previously applied rejections based on Chen et al. ‘116.  The prior art fails to teach or suggest the system/refrigerator/vehicle/method combinations as respectively recited, and in particular comprising processing the data to generate processed data, the processed data indicating a corresponding operation mode of the refrigerator of the caravan or recreational vehicle, the refrigerator being in addition to the one or more electronic devices associated with the caravan or recreational vehicle, and the refrigerator and the plurality of devices associated with the caravan or recreational vehicle operate utilizing an energy storage of the caravan or recreational vehicle; and controlling the operation mode of the refrigerator cooling device based on at least a part of the processed data.  There is no motivation or suggestion in the prior art to modify the arrangement of Chen et al. ‘116 to include such controls, absent undue hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC E NORMAN/Primary Examiner, Art Unit 3763